        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


   IOWA PUBLIC EMPLOYEES’
   RETIREMENT SYSTEM, et al.,                          No. 17-cv-6221 (KPF)

               Plaintiffs,

                                v.

   BANK OF AMERICA CORPORATION,
   et al.,

               Defendants.


     DECLARATION OF DANIEL L. BROCKETT IN SUPPORT OF PLAINTIFFS’
      MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF QUINN
     EMANUEL URQUHART & SULLIVAN, LLP AS CO-LEAD CLASS COUNSEL

       I, DANIEL L. BROCKETT, on behalf of the law firm of Quinn Emanuel Urquhart &

Sullivan, LLP, submit this declaration pursuant to 28 U.S.C. § 1746, and declare under penalty

of perjury as follows:

       1.      I, Daniel L. Brockett, am a member of the law firm of Quinn Emanuel Urquhart &

Sullivan, LLP (“Quinn Emanuel”), proposed Co-Lead Counsel for the Class.

       2.      I respectfully submit this declaration in support of Plaintiffs’ Motion for Class

Certification and Application to Appoint Quinn Emanuel Co-Lead Class Counsel. I have been

actively involved in this action, am familiar with the proceedings, and have personal knowledge

of the matters stated herein.

       3.      Attached to this declaration as Exhibit 1 is a true and correct copy of a

“Quadriserv Comment Letter on SEC Extension of Temporary Interim Final Rule 204T, File No.

S7-30-08,” dated June 19, 2009.
           Case 1:17-cv-06221-KPF Document 420
                                           414 Filed 03/29/21
                                                     02/23/21 Page 2 of 23




           4.        Attached to this declaration as Exhibit 2 is a true and correct copy of a document

titled “                                         ,” beginning with the Bates stamp

                                        .

           5.        Attached to this declaration as Exhibit 3 is a true and correct copy of an email

with the subject line “                              ,” dated January 28, 2008, and its attachments,

beginning with the Bates stamp                                , introduced as Exhibit 603 (

            ).

           6.        Attached to this declaration as Exhibit 4 is a true and correct copy of an email

chain with the subject line “                                                                          ,”

dated November 25, 2015, and its attachments, beginning with the Bates stamp

                , introduced as Exhibit 501 (                 ).

           7.        Attached to this declaration as Exhibit 5 is a true and correct copy of an email

chain with the subject line “                                      ” dated June 19, 2009, and its

attachments, beginning with the Bates stamp                             , introduced as Exhibit 1424

(                   ).

           8.        Attached to this declaration as Exhibit 6 is a true and correct copy of an email

chain with the subject line “

            ” dated October 2, 2009, and its attachments, beginning with the Bates stamp

                         , introduced as Exhibit 17 (              ).

           9.        Attached to this declaration as Exhibit 7 is a true and correct copy of the transcript

from the deposition of                       (               ), dated December 18, 2019.

           10.       Attached to this declaration as Exhibit 8 is a true and correct copy of an email

chain with the subject line “




                                                         2
           Case 1:17-cv-06221-KPF Document 420
                                           414 Filed 03/29/21
                                                     02/23/21 Page 3 of 23




                           ,” dated June 9, 2015, and its attachments, beginning with the Bates

stamp                      , introduced as Exhibit PX1915 (                            ).

           11.   Attached to this declaration as Exhibit 9 is a true and correct copy of the Expert

Report of Professor Haoxiang Zhu, dated February 22, 2021.

           12.   Attached to this declaration as Exhibit 10 is a true and correct copy of the Expert

Report of Professors Paul Asquith and Parag Pathak, dated February 22, 2021.

           13.   Attached to this declaration as Exhibit 11 is a true and correct copy of the

transcript from the deposition of              (               ), dated August 11, 2020.

           14.   Attached to this declaration as Exhibit 12 is a true and correct copy of the

transcript from the deposition of                  (               ), dated August 19, 2020.

           15.   Attached to this declaration as Exhibit 13 is a true and correct copy of the

transcript from the deposition of                  (               ), dated October 7, 2020.

           16.   Attached to this declaration as Exhibit 14 is a true and correct copy of the

transcript from the deposition of                      (              ), dated September 15, 2020.

           17.   Attached to this declaration as Exhibit 15 is a true and correct copy of the

transcript from the deposition of                              (      ), dated October 8, 2020.

           18.   Attached to this declaration as Exhibit 16 is a true and correct copy of the

transcript from the deposition of                          (         ), dated July 28, 2020.

           19.   Attached to this declaration as Exhibit 17 is a true and correct copy of a document

titled “

      ” beginning with the Bates stamp                              , introduced as Exhibit 4800 (

      ).




                                                       3
           Case 1:17-cv-06221-KPF Document 420
                                           414 Filed 03/29/21
                                                     02/23/21 Page 4 of 23




           20.        Attached to this declaration as Exhibit 18 is a true and correct copy of a document

titled “                                                                                             ,”

dated January 24, 2017, beginning with the Bates stamp                              .

           21.        Attached to this declaration as Exhibit 19 is a true and correct copy of the

transcript from the deposition of                                             dated February 26, 2020.

           22.        Attached to this declaration as Exhibit 20 is a true and correct copy of an email

chain with the subject line “                                  ” dated December 13, 2013, beginning

with the Bates stamp                                    , introduced as Exhibit 2500 (

                 ).

           23.        Attached to this declaration as Exhibit 21 is a true and correct copy of an email

with the subject line “                    ,” dated August 19, 2011, and its attachments, beginning with

the Bates stamp                           , introduced as Exhibit PX1910 (                    ).

           24.        Attached to this declaration as Exhibit 22 is a true and correct copy of a

Bloomberg chat between                       and                    , dated February 15, 2012, beginning

with the Bates stamp                         , introduced as Exhibit 1903 (                   ).

           25.        Attached to this declaration as Exhibit 23 is a true and correct copy of a document

titled “                                ,” dated August 7, 2013, beginning with the Bates stamp SL-X-

0050350.

           26.        Attached to this declaration as Exhibit 24 is a true and correct copy of an email

chain with the subject line “                 ” dated September 14, 2010, beginning with the Bates

stamp                             , introduced as Exhibit 1820 (               ).




                                                        4
        Case 1:17-cv-06221-KPF Document 414
                                        420 Filed 02/23/21
                                                  03/29/21 Page 5 of 23




        27.      Attached to this declaration as Exhibit 25 is a true and correct copy of a

presentation titled “                                                                   ,” dated March

16, 2010, beginning with the Bates stamp                      .

        28.      Attached to this declaration as Exhibit 26 is a true and correct copy of an email

chain with the subject line “              ” dated February 8, 2010, beginning with the Bates stamp

                            , introduced as Exhibit 104 (                          ).

        29.      Attached to this declaration as Exhibit 27 is a true and correct copy of an email

chain with the subject line “

              ” dated June 17, 2009, beginning with the Bates stamp                          , introduced

as Exhibit 507 (                ).

        30.      Attached to this declaration as Exhibit 28 is a true and correct copy of an email

chain with the subject line “             ,” dated December 21, 2009, beginning with the Bates

stamp                                , introduced as Exhibit 2504 (                     ).

        31.      Attached to this declaration as Exhibit 29 is a true and correct copy of an email

with the subject line “                                                                           ,”

dated April 25, 2008, and its attachments, beginning with the Bates stamp                          ,

introduced as Exhibit 3114 (                    ).

        32.      Attached to this declaration as Exhibit 30 is a true and correct copy of an email

with the subject line “                                     ,” dated January 16, 2009, and its

attachments, beginning with the Bates stamp                       , introduced as Exhibit 1513 (

         ).




                                                     5
         Case 1:17-cv-06221-KPF Document 420
                                         414 Filed 03/29/21
                                                   02/23/21 Page 6 of 23




         33.   Attached to this declaration as Exhibit 31 is a true and correct copy of a

presentation titled “                                                        ,” dated February 25,

2009, beginning with the Bates stamp                        .

         34.   Attached to this declaration as Exhibit 32 is a true and correct copy of an email

with the subject line “                      ,” dated March 20, 2009, beginning with the Bates

stamp                          , introduced as Exhibit 5106 (               ).

         35.   Attached to this declaration as Exhibit 33 is a true and correct copy of an email

with the subject line “                                                    ,” dated March 20, 2009,

and its attachments, beginning with the Bates stamp                              , introduced as Exhibit

2631 (                    ).

         36.   Attached to this declaration as Exhibit 34 is a true and correct copy of an email

chain with the subject line “                                                          ,” dated

December 12, 2008, and its attachments, beginning with the Bates stamp                              ,

introduced as Exhibit 2102 (                       ).

         37.   Attached to this declaration as Exhibit 35 is a true and correct copy of an email

chain with the subject line “                                            ,” dated June 17, 2009,

beginning with the Bates stamp                          .

         38.   Attached to this declaration as Exhibit 36 is a true and correct copy of a

presentation titled “                                                                                   ,”

dated June 2009, beginning with the Bates stamp                      .

         39.   Attached to this declaration as Exhibit 37 is a true and correct copy of an instant

message between                        and                        , dated June 23, 2009, beginning

with the Bates stamp                      , introduced as Exhibit 1426 (                  ).




                                                    6
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 7 of 23




        40.        Attached to this declaration as Exhibit 38 is a true and correct copy of an email

chain with the subject line “              ,” dated September 14, 2009, beginning with the Bates

stamp                       .

        41.        Attached to this declaration as Exhibit 39 is a true and correct copy of the

transcript from the deposition of                         (    ), dated September 15-16, 2020.

        42.        Attached to this declaration as Exhibit 40 is a true and correct copy of an email

chain with the subject line “                                         ” dated January 30, 2009,

beginning with the Bates stamp                                 , introduced as Exhibit 404 (

              ).

        43.        Attached to this declaration as Exhibit 41 is a true and correct copy of an email

chain with the subject line “                                  , ” dated June 15, 2010, beginning with

the Bates stamp                               , introduced as Exhibit 409 (                     ).

        44.        Attached to this declaration as Exhibit 42 is a true and correct copy of a

Bloomberg chat between                      and                  , dated February 9, 2011, beginning

with the Bates stamp                        , introduced as Exhibit 1004 (             ).

        45.        Attached to this declaration as Exhibit 43 is a true and correct copy of an email

with the subject line “                                                            ” dated October 21,

2010, and it attachments, beginning with the Bates stamp                               , introduced as

Exhibit 1802 (                    ).

        46.        Attached to this declaration as Exhibit 44 is a true and correct copy of an email

chain with the subject line “

                          ” dated October 9, 2008, beginning with the Bates stamp

                                introduced as Exhibit 4902 (                  ).




                                                      7
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 8 of 23




       47.     Attached to this declaration as Exhibit 45 is a true and correct copy of an email

chain with the subject line “                                           ,” dated January 14, 2009,

beginning with the Bates stamp                                     , introduced as Exhibit 2207 (

        ).

       48.     Attached to this declaration as Exhibit 46 is a true and correct copy of a

presentation titled “                                 ” dated September 30, 2010, beginning with the

Bates stamp                                .

       49.     Attached to this declaration as Exhibit 47 is a true and correct copy of an email

chain with the subject line “                  ,” dated September 29, 2009, and its attachments,

beginning with the Bates stamp                             , introduced as Exhibit 2913 (            ).

       50.     Attached to this declaration as Exhibit 48 is a true and correct copy of an email

chain with the subject line “                                       ” dated March 17, 2010, beginning

with the Bates stamp                       , introduced as Exhibit 2025 (                     ).

       51.     Attached to this declaration as Exhibit 49 is a true and correct copy of an email

with the subject line “                            ” dated May 30, 2008, beginning with the Bates stamp

                          , introduced as Exhibit 400 (                        ).

       52.     Attached to this declaration as Exhibit 50 is a true and correct copy of a

presentation titled “                                        ,” dated February 2, 2009, beginning with

the Bates stamp                                .

       53.     Attached to this declaration as Exhibit 51 is a true and correct copy of a

presentation titled “                                      ,” dated October 2, 2011, beginning with the

Bates stamp                            .




                                                       8
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 9 of 23




       54.     Attached to this declaration as Exhibit 52 is a true and correct copy of the

transcript from the deposition of                 (           ), dated March 3, 2020.

       55.     Attached to this declaration as Exhibit 53 is a true and correct copy of the

transcript from the deposition of                         (         ), dated December 13, 2019.

       56.     Attached to this declaration as Exhibit 54 is a true and correct copy of an email

chain with the subject line “       ” dated February 16, 2011, beginning with the Bates stamp

                .

       57.     Attached to this declaration as Exhibit 55 is a true and correct copy of an email

chain with the subject line “

                            ” dated February 3, 2010, beginning with the Bates stamp

          , introduced as Exhibit 2020 (                       ).

       58.     Attached to this declaration as Exhibit 56 is a true and correct copy of an email

chain with the subject line “                                                                           ”

dated March 4, 2010, and its attachments, beginning with the Bates stamp                            ,

introduced as Exhibit 2024 (                 ).

       59.     Attached to this declaration as Exhibit 57 is a true and correct copy of the

transcript from the deposition of                               dated October 9, 2020.

       60.     Attached to this declaration as Exhibit 58 is a true and correct copy of an email

chain with the subject line “                                   ” dated December 15, 2010, beginning

with the Bates stamp                   .

       61.     Attached to this declaration as Exhibit 59 is a true and correct copy of the

transcript from the deposition of                                       , dated October 16, 2020.




                                                      9
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 10 of 23




        62.    Attached to this declaration as Exhibit 60 is a true and correct copy of an email

with the subject line                                    dated December 3, 2010, beginning with

the Bates stamp                     , introduced as Exhibit 1901                      .

        63.    Attached to this declaration as Exhibit 61 is a true and correct copy of an email

with the subject line                                  dated May 2, 2014, beginning with the Bates

stamp                   , introduced as Exhibit PX1908                      .

        64.    Attached to this declaration as Exhibit 62 is a true and correct copy of an email

chain with the subject line “                             ,” dated May 9, 2011, beginning with the

Bates stamp                               , introduced as Exhibit 113 (                       ).

        65.    Attached to this declaration as Exhibit 63 is a true and correct copy of a

presentation titled “SL-x Markets Preliminary Investment Review,” dated March 7, 2011,

beginning with the Bates stamp SL-X-0045415.

        66.    Attached to this declaration as Exhibit 64 is a true and correct copy of the

transcript from the deposition of                         , dated July 23-24, 2020.

        67.    Attached to this declaration as Exhibit 65 is a true and correct copy of an email

chain with the subject line “                 ,” dated August 20, 2012, beginning with the Bates

stamp                         , introduced as Exhibit 1643 (                     ).

        68.    Attached to this declaration as Exhibit 66 is a true and correct copy of an email

chain with the subject line “       ,” dated May 6, 2014, beginning with the Bates stamp

                          .

        69.    Attached to this declaration as Exhibit 67 is a true and correct copy of an email

chain with the subject line “                               ” dated November 28, 2011, beginning




                                                  10
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 11 of 23




with the Bates stamp                                  , introduced as Exhibit 2518 (

              ).

        70.        Attached to this declaration as Exhibit 68 is a true and correct copy of an email

chain with the subject line “                               ,” dated November 10, 2012, beginning

with the Bates stamp                                  , introduced as Exhibit 1310 (           ).

        71.        Attached to this declaration as Exhibit 69 is a true and correct copy of an email

chain with the subject line “           ” dated December 17, 2012, and its attachments, beginning

with the Bates stamp                                  , introduced as Exhibit 3708 (                   ).

        72.        Attached to this declaration as Exhibit 70 is a true and correct copy of an email

chain with the subject line “               ,” dated August 5, 2011, beginning with the Bates stamp

                         , introduced as Exhibit 1632 (                      ).

        73.        Attached to this declaration as Exhibit 71 is a true and correct copy of an email

chain with the subject line “                ” dated July 19, 2011, beginning with the Bates stamp

                     .

        74.        Attached to this declaration as Exhibit 72 is a true and correct copy of an email

chain with the subject line “           ” dated September 15, 2011, beginning with the Bates stamp

                              .

        75.        Attached to this declaration as Exhibit 73 is a true and correct copy of an email

chain with the subject line “                     ,” dated December 1, 2011, beginning with the Bates

stamp                             , introduced as Exhibit 5416 (            ).

        76.        Attached to this declaration as Exhibit 74 is a true and correct copy of an email

chain with the subject line “         ,” dated July 13, 2011, beginning with the Bates stamp

               , introduced as Exhibit 13 (                ).




                                                      11
        Case 1:17-cv-06221-KPF Document 414
                                        420 Filed 02/23/21
                                                  03/29/21 Page 12 of 23




        77.         Attached to this declaration as Exhibit 75 is a true and correct copy of an email

chain with the subject line “         ” dated July 19, 2011, beginning with the Bates stamp

              , introduced as Exhibit 14 (              ).

        78.         Attached to this declaration as Exhibit 76 is a true and correct copy of an email

chain with the subject line “        ,” dated July 19, 2011, beginning with the Bates stamp

                   , introduced as Exhibit 15 (              ).

        79.         Attached to this declaration as Exhibit 77 is a true and correct copy of an email

chain with the subject line “                         ,” dated September 16, 2011, beginning with the

Bates stamp                            .

        80.         Attached to this declaration as Exhibit 78 is a true and correct copy of an email

chain with the subject line “                     ,” dated September 19, 2014, beginning with the

Bates stamp                                  , introduced as Exhibit 130 (                        ).

        81.         Attached to this declaration as Exhibit 79 is a true and correct copy of an email

chain with the subject line “                                     ,” dated March 4, 2008, beginning

with the Bates stamp                         , introduced as Exhibit 1213 (               ).

        82.         Attached to this declaration as Exhibit 80 is a true and correct copy of an email

with the subject line “                       ,” dated September 8, 2016, and its attachments,

beginning with the Bates stamp                          , introduced as Exhibit 16 (

              ).

        83.         Attached to this declaration as Exhibit 81 is a true and correct copy of a

                                                                              beginning with the Bates

stamp                    , introduced as




                                                      12
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 13 of 23




        84.    Attached to this declaration as Exhibit 82 is a true and correct copy of the

transcript from the deposition of                 (                  ), dated October 13, 2020.

        85.    Attached to this declaration as Exhibit 83 is a true and correct copy of an email

chain with the subject line “                ,” dated August 1, 2008, beginning with the Bates

stamp                      , introduced as Exhibit 1210 (                 ).

        86.    Attached to this declaration as Exhibit 84 is a true and correct copy of an email

chain with the subject line “                         ,” dated July 29, 2008, beginning with the Bates

stamp                     , introduced as Exhibit 3110 (                   ).

        87.    Attached to this declaration as Exhibit 85 is a true and correct copy of the

transcript from the deposition of                                       dated February 20, 2020.

        88.    Attached to this declaration as Exhibit 86 is a true and correct copy of an email

chain with the subject line “                 ,” dated July 27, 2011, beginning with the Bates

stamp                                    , introduced as Exhibit 141 (                            ).

        89.    Attached to this declaration as Exhibit 87 is a true and correct copy of the

transcript from the deposition of                                        dated June 26, 2020.

        90.    Attached to this declaration as Exhibit 88 is a true and correct copy of an email

with the subject line “                                         ,” dated June 17, 2009, and its

attachments, beginning with the Bates stamp                         , introduced as Exhibit 3111 (

          ).

        91.    Attached to this declaration as Exhibit 89 is a true and correct copy of an email

chain with the subject line “

                   ” dated January 18, 2011, beginning with the Bates stamp

          , introduced as Exhibit 514 (                    ).




                                                   13
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 14 of 23




        92.      Attached to this declaration as Exhibit 90 is a true and correct copy of meeting

notes titled “                                                                                      ,”

dated December 8, 2010, beginning with the Bates stamp                                  , introduced as

Exhibit 1124 (                   ).

        93.      Attached to this declaration as Exhibit 91 is a true and correct copy of a meeting

invitation for a January 13, 2011 meeting with the subject line “

                 ” dated January 6, 2011, beginning with the Bates stamp                        ,

introduced as Exhibit 512 (                 ).

        94.      Attached to this declaration as Exhibit 92 is a true and correct copy of the

transcript from the deposition of                        dated January 14, 2020.

        95.      Attached to this declaration as Exhibit 93 is a true and correct copy of an email

chain with the subject line “                       ,” dated November 3, 2011, beginning with the

Bates stamp                            , introduced as Exhibit 4412 (              ).

        96.      Attached to this declaration as Exhibit 94 is a true and correct copy of an email

chain with the subject line                                dated December 10, 2013, beginning

with the Bates stamp                        .

        97.      Attached to this declaration as Exhibit 95 is a true and correct copy of the

transcript from the deposition of                               , dated October 15, 2020.

        98.      Attached to this declaration as Exhibit 96 is a true and correct copy of an email

chain with the subject line “                          ,” dated April 3, 2012, beginning with the

Bates stamp                     , introduced as Exhibit PX1801 (             ).

        99.      Attached to this declaration as Exhibit 97 is a true and correct copy of an email

chain with the subject line “                                              ,” dated September 27,




                                                  14
          Case 1:17-cv-06221-KPF Document 414
                                          420 Filed 02/23/21
                                                    03/29/21 Page 15 of 23




2012, beginning with the Bates stamp                      , introduced as Exhibit PX1803 (

     ).

          100.   Attached to this declaration as Exhibit 98 is a true and correct copy of a New

York Times article titled “Fed Proposes New Capital Rules for Banks,” dated December 20,

2011.

          101.   Attached to this declaration as Exhibit 99 is a true and correct copy of a Basel

Committee on Banking Supervision document titled “Basel III: A global regulatory framework

for more resilient banks and banking systems,” dated December 2010.

          102.   Attached to this declaration as Exhibit 100 is a true and correct copy of an email

chain with the subject line                                 dated September 12, 2014, and its

attachments, beginning with the Bates stamp                                       , introduced as

Exhibit PX1015 (                ).

          103.   Attached to this declaration as Exhibit 101 is a true and correct copy of an email

with the subject line “                                                                       ,” dated

April 14, 2015, and its attachments, beginning with the Bates stamp                       ,

introduced as Exhibit 1516 (                  ).

          104.   Attached to this declaration as Exhibit 102 is a true and correct copy of an email

with the subject line “

                 ” dated March 20, 2015, beginning with the Bates stamp                       9,

introduced as Exhibit 2049 (                   ).

          105.   Attached to this declaration as Exhibit 103 is a true and correct copy of an email

chain with the subject line “                ,” dated January 27, 2015, beginning with the Bates

stamp                           , introduced as Exhibit DX1224 (                 ).




                                                    15
        Case 1:17-cv-06221-KPF Document 414
                                        420 Filed 02/23/21
                                                  03/29/21 Page 16 of 23




        106.   Attached to this declaration as Exhibit 104 is a true and correct copy of the

transcript from the deposition of                      , dated October 26, 2020.

        107.   Attached to this declaration as Exhibit 105 is a true and correct copy of an email

with the subject line                               dated October 23, 2015, and its attachments,

beginning with the Bates stamp                               , introduced as Exhibit 2512

        .

        108.   Attached to this declaration as Exhibit 106 is a true and correct copy of an email

chain with the subject line               dated November 24, 2015, beginning with the Bates

stamp                               , introduced as Exhibit 2514

        109.   Attached to this declaration as Exhibit 107 is a true and correct copy of an email

chain with the subject line                                        dated December 15, 2010,

beginning with the Bates stamp                    , introduced as Exhibit 1906

        110.   Attached to this declaration as Exhibit 108 is a true and correct copy of an email

chain with the subject line

        dated April 15, 2015, beginning with the Bates stamp                                ,

introduced as Exhibit 4829 (               ).

        111.   Attached to this declaration as Exhibit 109 is a true and correct copy of the

transcript from the deposition of                         dated August 27, 2020.

        112.   Attached to this declaration as Exhibit 110 is a true and correct copy of the

transcript from the deposition of                                        dated July 16-17, 2020.

        113.   Attached to this declaration as Exhibit 111 is a true and correct copy of the

transcript from the deposition of                           , dated October 14, 2020.




                                                  16
         Case 1:17-cv-06221-KPF Document 420
                                         414 Filed 03/29/21
                                                   02/23/21 Page 17 of 23




         114.   Attached to this declaration as Exhibit 112 is a true and correct copy of an email

chain with the subject line               dated April 25, 2016, and its attachments, beginning

with the Bates stamp                               , introduced as Exhibit PX1419

           .

         115.   Attached to this declaration as Exhibit 113 is a true and correct copy of an email

chain with the subject line “                                                                     ”

dated February 12, 2016, beginning with the Bates stamp                         , introduced as Exhibit

1525 (                 ).

         116.   Attached to this declaration as Exhibit 114 is a true and correct copy of an email

chain with the subject line “          ” dated March 23, 2016, beginning with the Bates stamp

                 , introduced as Exhibit 1526 (                ).

         117.   Attached to this declaration as Exhibit 115 is a true and correct copy of the

transcript from the deposition of                                         dated February 13, 2020.

         118.   Attached to this declaration as Exhibit 116 is a true and correct copy of the

transcript from the deposition of                                        dated October 7, 2020.

         119.   Attached to this declaration as Exhibit 117 is a true and correct copy of a calendar

entry with the subject line “

                                     ,” dated March 28, 2016, beginning with the Bates stamp

                  , introduced as Exhibit 2042 (                    ).

         120.   Attached to this declaration as Exhibit 118 is a true and correct copy of a

Bloomberg chat between                   and                  , dated March 30, 2016, beginning

with the Bates stamp                   , introduced as Exhibit 2043 (                    ).




                                                   17
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 18 of 23




        121.        Attached to this declaration as Exhibit 119 is a true and correct copy of an email

with the subject line “                                                                   ” dated

February 5, 2016, beginning with the Bates stamp                           , introduced as Exhibit 314

(              ).

        122.        Attached to this declaration as Exhibit 120 is a true and correct copy of an email

chain with the subject line “                        ,” dated March 21, 2016, beginning with the

Bates stamp                         .

        123.        Attached to this declaration as Exhibit 121 is a true and correct copy of a

presentation titled “                             ,” dated March 23, 2016, beginning with the Bates

stamp                                   .

        124.        Attached to this declaration as Exhibit 122 is a true and correct copy of an email

chain with the subject line “                                       ,” dated November 21, 2016, and

its attachments, beginning with the Bates stamp                         , introduced as Exhibit 1235

(                   ).

        125.        Attached to this declaration as Exhibit 123 is a true and correct copy of an email

with the subject line “                                                                             ,”

dated March 18, 2016, and its attachments, beginning with the Bates stamp

          , introduced as Exhibit 528 (                   ).

        126.        Attached to this declaration as Exhibit 124 is a true and correct copy of an email

with no subject line, dated January 22, 2009, beginning with the Bates stamp

          .




                                                     18
        Case 1:17-cv-06221-KPF Document 414
                                        420 Filed 02/23/21
                                                  03/29/21 Page 19 of 23




       127.    Attached to this declaration as Exhibit 125 is a true and correct copy of a white

paper titled “Good, Bad or Inevitable? The Introduction of CCPs in Securities Lending,” dated

September 13, 2010, beginning with the Bates stamp                          .

       128.    Attached to this declaration as Exhibit 126 is a true and correct copy of an email

with the subject line “              ,” dated February 24, 2010, and its attachments, beginning

with the Bates stamp                     , introduced as Exhibit 2023 (                 ).

       129.    Attached to this declaration as Exhibit 127 is a true and correct copy of a

presentation titled “                                    ,” dated November 12 and 13, 2015,

beginning with the Bates stamp                              .

       130.    Attached to this declaration as Exhibit 128 is a true and correct copy of a letter

from                       to Daniel Mach, dated December 18, 2020.

       131.    Attached to this declaration as Exhibit 129 is a true and correct copy of a letter

from                       to Robert Cobbs, dated January 7, 2021.

       132.    Attached to this declaration as Exhibit 130 is a true and correct copy of an email

from                      to Robert Cobbs, dated January 21, 2021.

       133.    Attached to this declaration as Exhibit 131 is a true and correct copy of a letter

from                       to Robert Cobbs, dated September 24, 2020.

       134.    Attached to this declaration as Exhibit 132 is a true and correct copy of a letter

from                       to Robert Cobbs, dated July 10, 2020.

       135.    Attached to this declaration as Exhibit 133 is a true and correct copy of an email

from              to Andrew Mollard, dated January 28, 2021.

       136.    Attached to this declaration as Exhibit 134 is a true and correct copy of a letter

from                       to Daniel Mach, dated July 3, 2020.




                                                 19
       Case 1:17-cv-06221-KPF Document 414
                                       420 Filed 02/23/21
                                                 03/29/21 Page 20 of 23




       137.    Attached to this declaration as Exhibit 135 is a true and correct copy of an

American Lawyer article characterizing Quinn Emanuel as a “litigation powerhouse,” titled

“Kirkland, Quinn Emanuel Beef Up in Boston,” and dated December 28, 2017.

       138.    Attached to this declaration as Exhibit 136 is a true and correct copy of a Wall

Street Journal article describing Quinn Emanuel as “a global force in business litigation,” titled

“Apple-Samsung Patent War Pits Two Legal Stars,” and dated August 3, 2012.

       139.    Attached to this declaration as Exhibit 137 is a true and correct copy of articles

quoting BTI Consulting Group (“BTI”) reports identifying Quinn Emanuel as one of “The Four

Firms That GCs Fear The Most” in 2010, 2013, 2014, 2015, 2016, 2018, and 2019, and the

“number 1” spot in 2020 and 2021.

       140.    Attached to this declaration as Exhibit 138 is a true and correct copy of a

Benchmark Litigation review ranking Quinn Emanuel as “Tier One” in Antitrust and Securities

for 2019, dated April 5, 2019.

       141.    Attached to this declaration as Exhibit 139 is a true and correct copy of a Law360

article ranking Quinn Emanuel as one of its Practice Groups of the Year for Securities and Trials

in 2017, titled “Law360 Names Practice Groups of the Year,” dated January 15, 2018.

       142.    Attached to this declaration as Exhibit 140 is a true and correct copy of a

Recorder article identifying Quinn Emanuel as the Antitrust “Litigation Department of the Year”

in 2015, dated April 23, 2015.

       143.    Attached to this declaration as Exhibit 141 is a true and correct copy of American

Lawyer and Recorder articles listing Quinn Emanuel as a finalist for “Litigation Department of

the Year” for 2015 and 2016.




                                                20
        Case 1:17-cv-06221-KPF Document 420
                                        414 Filed 03/29/21
                                                  02/23/21 Page 21 of 23




        144.    Attached to this declaration as Exhibit 142 is a true and correct copy of Law360

articles naming Quinn Emanuel as the “Banking Group of the Year” in 2016, 2017, and 2018.

        145.    Attached to this declaration as Exhibit 143 is a true and correct copy of a Law360

article naming Quinn Emanuel as the “Class Action Group of the Year” in 2013 and 2016.

        146.    Attached to this declaration as Exhibit 144 is a true and correct excerpt of a

December 5, 2013 hearing transcript before Judge Cote where Judge Cote observed that Quinn

Emanuel “has a track record, a knowledge of the CDS market and antitrust litigation. It’s well

equipped with trial lawyers who can actually go into court and try a case. It has run massive

discovery cases by itself essentially. And it has extraordinary strengths with respect to appellate

litigation.” In re: Credit Default Swaps Antitrust Litig., 13-MD-2476 (S.D.N.Y. Dec. 5, 2013),

Dkt. No. 244, Hr’g Tr. at 37:9-39:4.

        147.    Attached to this declaration as Exhibit 145 is a true and correct copy of an

October 15, 2015 declaration where the mediator Hon. Daniel Weinstein (Ret.) declared that in

his “30-plus years of mediating high-stakes disputes, this was one of the finest examples of

efficient and effective lawyering by plaintiffs’ counsel that I have ever witnessed.” Weinstein

Decl., In re: Credit Default Swaps Antitrust Litig., 13-MD-2476 (S.D.N.Y. Oct. 16, 2015), Dkt

No. 447, ¶ 4.

        148.    Attached to this declaration as Exhibit 146 is a true and correct excerpt of a

March 15, 2019 hearing transcript before the Delaware Chancery Court, where Vice Chancellor

Laster referred to Quinn Emanuel as “the best team” and compared its addition to the leadership

contest to adding a star basketball player to the team just before the playoffs: “[I]f my job is, as I

think it is, in this setting, to try to think about what’s best for the class, it seems to me I’m

looking at the team that is right here. And if somebody has made a trade two weeks before the




                                                   21
        Case 1:17-cv-06221-KPF Document 414
                                        420 Filed 02/23/21
                                                  03/29/21 Page 22 of 23




playoffs, you don’t discount the trade. If Kevin Durant moves in two weeks before the playoffs,

that’s a great thing for your team.” In re Dell Technologies Inc. Class V Stockholders Litig.,

Case No. 2018-0816 (Del. Ch. Mar. 15, 2019), Hr’g Tr. at 40:16-22.

       149.    Attached to this declaration as Exhibit 147 is a true and correct excerpt of a

November 8, 2018 hearing transcript where Judge Furman noted that Quinn Emanuel as “[co-

lead counsel] .did an extraordinary job here.... [I]t is fair to say [this was] probably the most

complicated case I have had since I have been on the bench.... I cannot really imagine how

complicated it would have been if I didn’t have counsel who had done as admirable [a] job in

briefing it and arguing as you have done. You have in my view done an extraordinary service to

the class.... I think you have done an extraordinary job and deserve thanks and commendation for

that.” Alaska Electrical Pension Fund v. Bank of America, Case No. 14-cv-07126 (S.D.N.Y.

Nov. 30, 2018), Dkt. No. 743, Hr’g Tr. at 27:16-28:6.

       150.    Attached to this declaration as Exhibit 148 is a true and correct copy of the July

22, 2014 decision appointing Quinn Emanuel and one other firm as co-lead counsel to

consolidate 27 lawsuits, including over CEA claims. In re Gold Fixing Antitrust and Commodity

Exchange Act Litig., Case No. 14-cv-02917 (S.D.N.Y. July 22, 2014), Dkt. No. 19, at 4-6.

       151.    Attached to this declaration as Exhibit 149 is a true and correct copy of the

August 3, 2016 decision appointing Quinn Emanuel and Cohen Milstein as co-lead counsel in

case involving “14 distinct defendant groups” after finding “that appointing two interim co-lead

counsel is most likely to produce efficient and effective representation.” In re Interest Rate

Swaps Antitrust Litig., 2016 WL 4131846, at *4-5 (S.D.N.Y. Aug. 3, 2016).

       152.    Attached to this declaration as Exhibit 150 is a true and correct copy of an email

chain with the subject line “                                                 ,” dated February 19,




                                                  22
       Case 1:17-cv-06221-KPF Document 414
                                       420 Filed 02/23/21
                                                 03/29/21 Page 23 of 23




2010, beginning with Bates stamp                      , introduced as Exhibit 2022 (

      ).

       153.     Attached to this declaration as Exhibit 151 is a true and correct copy of an

                                                             , dated February 5, 2009, produced as

Bates stamp                    .

       I declare, under penalty of perjury, that the foregoing is true and correct.



DATED:        New York, New York
              February 22, 2021


By: /s/ Daniel L. Brockett
    Daniel L. Brockett
    QUINN EMANUEL URQUHART &
      SULLIVAN, LLP
    51 Madison Avenue, 22nd Floor
    New York, New York 10010




                                                 23
